DETAILED ACTION
	Claims 1-10 are presented on 02/12/2021 for examination on merits.  Claims 1, 7, and 10 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-9 contain limitation(s) invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed in the following.
Each of the following Claim limitations
Claim 1: a data reception unit that accepts transmission information of an email…;
Claim 1: a transmission information determination unit that determines whether a transmission source of the email is appropriate …; 
Claim 1: a whitelist distribution unit that distributes the transmission source determined to be appropriate to each of the plurality of mail servers...;
Claims 3-6: each recites the above units coupled with functional limitations,
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. For example, “a whitelist distribution” is not a structural modifier.  
Similar to claims 1-6, claims 7-9 each recite units coupled with functional languages has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: none.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This determination is explained in the following.
Claims 1-9 are interpreted under 35 U.S.C. 112(f) as discussed above.  As such claims 1-9 contain placeholders that require corresponding structure(s).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s).  A block diagram such as FIG. 1 does not provide indications of corresponding structure(s) for the aforementioned units.  
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).

Claims 2-6 and 8-9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1 and 7, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagae (US 20170019354 A1).

As per claim 1, Sagae teaches an information processing device comprising: 
a data reception unit that accepts transmission information of an email received by each of a plurality of mail servers, the transmission information being extracted from the email (par. 0065:  The e-mail receiving unit 10 of FIG. 2 acquires an e-mail to be delivered which is transmitted using SMTP from the transmission source mailer; see par. 0063-0063 and 0107 for mail servers); 
a transmission information determination unit that determines whether a transmission source of the email is appropriate based on the transmission information (par. 0061 and 0086: The e-mail relay device determines the reliability of the e-mail to be delivered based on the acquired IP address of the transmission source terminal); and 
a whitelist distribution unit that distributes the transmission source determined to be appropriate to each of the plurality of mail servers (par. 0107-0108: The whitelist collation unit 80 checks whether or not the transmission source e-mail address of the e-mail to be delivered and/or the IP address of the transmission source e-mail server is contained in the whitelist).

As per claim 2, Sagae teaches the information processing device according to claim 1, wherein the transmission source includes a combination of a domain of a transmission source mail address and a transmission source IP address (par. 0098 and 0104: For example, the transmission source verification unit 42 may perform a so-called WHOIS lookup and an IP reputation lookup. Meanwhile, the transmission source verification unit 42 may determine the reliability of the e-mail to be delivered by combining pieces of information relating to each of these lookups).

As per claim 4, Sagae teaches the information processing device according to claim 1, wherein, if there is a match in the transmission source included in the transmission information among a plurality of the transmission information accepted from the plurality of mail servers, the transmission information determination unit determines the transmission source to be appropriate (par. 0081: For example, a whitelist having the IP addresses of the reliable transmission source terminals listed therein; it means that, if the address matches the one included in the whitelist, the transmission source to be appropriate; par. 0093 and 0107).

As per claim 5, Sagae teaches the information processing device according to claim 3, comprising a whitelist storage unit in which the transmission source determined to be appropriate by the transmission information determination unit is store., wherein the stored transmission source is collated with the malicious information, and a result of determination on whether the transmission source is appropriate is updated (par. 0131: For example, the e-mail data update unit 5 attaches a determination result; par. 0133: the e-mail data update unit 50 may add the determination result of the whitelist collation unit 80; see par. 0081 for whitelist storing the IP addresses of the reliable transmission source terminals).

As per claim 10, Sagae teaches an information processing method comprising: 
a step of accepting transmission information of an email received by each of a plurality of mail servers, the transmission information being extracted from the email (par. 0065:  The e-mail receiving unit 10 of FIG. 2 acquires an e-mail to be delivered which is transmitted using SMTP from the transmission source mailer; see par. 0063-0063 and 0107 for mail servers); 
a step of determining whether a domain of a transmission source and a transmission source IP address of the email is appropriate based on the transmission information (par. 0061 and 0086: The e-mail relay device determines the reliability of the e-mail to be delivered based on the acquired IP address of the transmission source terminal); and 
a step of distributing the domain of the transmission source and the transmission source IP address determined to be appropriate to each of the plurality of mail servers (par. 0107-0108: The whitelist collation unit 80 checks whether or not the transmission source e-mail address of the e-mail to be delivered and/or the IP address of the transmission source e-mail server is contained in the whitelist).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sagae In view of Singh (US 10050998 B1).

As per claim 3, Sagae teaches the information processing device according to claim 1, but do not explicitly disclose a collation data storage unit that stores harmful malicious information in advance for each of the transmission information. This aspect of the claim is identified as a further difference.
In a related art, Singh teaches:
wherein The transmission information includes various kinds of information related to transmission in the received email, the information processing device comprises a collation data storage unit that stores harmful malicious information in advance for each of the transmission information, and the transmission information determination unit collates the accepted transmission information with the malicious information to determine whether the transmission source of the email is appropriate (Singh, col. 10, lines 31-35: a data store 192 to maintain, for example, a list of identifiers identifying a set of known malicious sources such as domains or email addresses that have invokes previously detected malicious attacks).
Sagae and Singh are analogous art, because they are in a similar field of endeavor in improving the detection of email associated attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Singh’s teaching on the datastore to include a storage unit that stores harmful malicious information in advance for each of the transmission information. For this combination, the motivation would have been to improve the analysis of e-mail content.

As per claim 6, Sagae teaches the information processing device according to claim 1, but do not explicitly disclose the data reception unit accepts the transmission source including an address registered by a user or a combination of a domain of a transmission source mail address and a transmission source. This aspect of the claim is identified as a further difference.
In a related art, Singh teaches:
wherein the data reception unit accepts the transmission source including a combination of a domain of a transmission source mail address and a transmission source -- address registered by a user, and the whitelist distribution unit distributes the transmission source to each of the mail servers (Singh, col. 7, lines 17-30: an email address (i.e. name@abc.com, name@abc.net, etc.) for example; the domain name associated with the source of the message 140 (e.g., a combination of the top-level and lower-level domains)).
Sagae and Singh are analogous art, because they are in a similar field of endeavor in improving the detection of email associated attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Sagae with Singh’s teaching on the specifics of email address. For this combination, the motivation would have been to improve the analysis of e-mail content.

As per claim 7, Sagae teaches an information processing device comprising: 
a whitelist distribution unit that distributes the transmission source to each of the mail servers (Sagae, par. 0107-0108: The whitelist collation unit 80 checks whether or not the transmission source e-mail address of the e-mail to be delivered and/or the IP address of the transmission source e-mail server is contained in the whitelist).
However, Sagae does not explicitly disclose the data reception unit accepts the transmission source including an address registered by a user or a combination of a domain of a transmission source mail address and a transmission source. This aspect of the claim is identified as a further difference.
In a related art, Singh teaches:
a data reception unit that accepts a transmission source including a combination of a domain of a transmission source mail address and a transmission source --- address registered by a user in each of a plurality of mail servers (Singh, col. 7, lines 17-30: an email address (i.e. name@abc.com, name@abc.net, etc.) for example; the domain name associated with the source of the message 140 (e.g., a combination of the top-level and lower-level domains)).
Sagae and Singh are analogous art, because they are in a similar field of endeavor in improving the detection of email associated attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Sagae with Singh’s teaching on the specifics of email address. For this combination, the motivation would have been to improve the analysis of e-mail content.



As per claim 8, the references as combined above teach the information processing device according to claim 7, and Sagae further discloses: 
comprising a transmission information determination unit that determines whether the accepted transmission source including the combination of the domain of the transmission source mail address and the transmission source IP address are appropriate (Sagae, par. 0081: For example, a whitelist having the IP addresses of the reliable transmission source terminals listed therein; it means that, if the address matches the one included in the whitelist, the transmission source to be appropriate; par. 0093 and 0107).

As per claim 9, the references as combined above teach the information processing device according to claim 7, wherein the data reception unit accepts the transmission source including a combination of one domain of mail and a plurality of transmission source IP addresses registered by the user (Singh, col. 7, lines 17-30: an email address (i.e. name@abc.com, name@abc.net, etc.) for example; the domain name associated with the source of the message 140 (e.g., a combination of the top-level and lower-level domains).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/12/2022